Per Curiam.

Relator-appellant, James Myles, Jr., filed a “Motion for a Writ of Mandamus” in the Court of Appeals for Stark County on March 4, 1991. The court of appeals overruled the motion pursuant to Civ.R. 12(B)(6) (failure to state a claim upon which relief can be granted) for lack of a proper complaint. We agree. R.C. 2731.04 states that “[application for the writ of mandamus must be by petition * * *.” Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.